Orders of disposition, Family Court, Bronx County (Carole Stokinger, J.), entered on or about January 24, 2003, which, upon findings of permanent neglect, terminated respondent-appellant’s parental rights to the subject children and transferred their custody and guardianship to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of neglect is supported by clear and convincing evidence that respondent utterly frustrated the agency’s diligent efforts to encourage and strengthen the parental relationship by, inter alia, regularly failing to appear or appearing late for family visits, disappearing for months at a time without informing the agency of his whereabouts, declining help in obtaining public assistance and denying his dependence on alcohol (Social Services Law § 384-b [7] [a], [c]; see Matter of Jamie M., 63 NY2d 388, 393 [1984]; Matter of O. Children, 128 AD2d 460, 464 [1987]). A preponderance of the evidence supports the finding that it is in the children’s best interests to be adopted by their foster father (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Tom, J.P., Saxe, Williams, Marlow and Sweeny, JJ.